Exhibit 10.08


SEVENTH AMENDMENT TO RENEWAL PROMISSORY NOTE


RECITALS


WHEREAS, the undersigned five corporate entities (each, a "Maker;” or
collectively, “Makers”) are each co-makers of a certain Renewal Promissory Note
(the “Note”) dated May 21, 2007, in the original stated amount of $5,579,847.00,
in favor of Teton, Ltd., a Texas limited partnership (“Payee”);


WHEREAS, the Note was previously amended by Amendment to Renewal Promissory Note
dated May 21, 2008 (the “First Amendment”); by Second Amendment to Renewal
Promissory Note and Loan Modification Agreement dated March 3, 2009 (the “Second
Amendment”); by Third Amendment to Renewal Promissory Note dated May 21, 2009
(the “Third Amendment”); by Fourth Amendment to Renewal Promissory Note dated
May 20, 2009 (the “Fourth Amendment”); by Fifth Amendment to Renewal Promissory
Note dated September 21, 2009 (the “Fifth  Amendment”); and by Sixth Amendment
to Renewal Promissory Note dated October 21, 2009 (the “Sixth  Amendment”).


WHEREAS, the Note called for an interest payment to be made on February 21,
2010;


WHEREAS, Makers and Payee desire to amend the Note to eliminate the requirement
for an interest payment to be made on February 21, 2010;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Makers and Payee hereby agree as follows:


AGREEMENT


1.           Amendment to Note to Eliminate Required Interest Payment.  The Note
is hereby amended to (i) eliminate the requirement for an interest payment to be
made on February 21, 2010, and (ii) instead provide that all accrued interest
owed on the Note shall be due and payable on the final maturity date of the
Note.  As a result of this amendment, no payment on the Note shall be required
to be made on February 21, 2010.  The final maturity date of the Note is
unchanged and remains May 21, 2010.


2.           Correction of Typographical Errors in Fifth Amendment.  Paragraph 1
of the Fifth Amendment set forth a “Date of Advance” for nine (9) separate
advances of additional funds under the Note.   The last two advances described
therein (i.e., $100,000.00 and $75,000.00) were  incorrectly stated in the Fifth
Amendment to have been made on 4/29/09 and 5/20/09 when such advances were in
fact made on 7/20/09 and 8/18/09.   These typographical errors are hereby
corrected by this Seventh Amendment, and for purposes of clarification, a
corrected list of the additional advances made under the Note is restated below:
 

 
 
Date of Advance: Additional Funds Advanced:    
8/28/07
$  10,000.00
8/30/07
10,000.00
1/13/09
150,000.00
2/23/09
100,000.00
3/3/09
300,000.00
4/29/09
100,000.00
5/20/09
250,000.00
7/20/09
100,000.00
8/18/09
75,000.00
  $  1,095,000.00

 
 
1

--------------------------------------------------------------------------------

 


Thus, in addition to an outstanding principal balance of $4,857,303.00 payable
under the Note (accruing interest at eight percent (8%) per annum from January
4, 2008), $1,095,000.00 in additional funds has also been advanced under the
Note and is accruing interest at eight percent (8%) per annum from the date on
which each respective additional advance was made.  (Provided, however, that for
the $10,000.00 advances made on 8/28/07 and 8/30/07, interest begins to accrue
on March 3, 2009).


3.           This Amendment is not an agreement to any further or other
amendment of the Note.


4.           Makers expressly acknowledge and agree that except as expressly
amended in this Amendment, the Note remains in full force and effect and is
ratified and confirmed.  This Amendment shall neither extinguish nor constitute
a novation of the Note or indebtedness evidenced thereby.


5.           The parties covenant and agree as follows:


(1)       The rights and obligations of the parties shall be determined solely
from the written “Loan Agreement” (as such term is defined in Section
26.02(a)(2) of the Texas Business and Commerce Code) executed and delivered in
connection with the Loan, and any oral agreements between or among the parties
are superseded by and merged into the Loan Agreement.


(2)       The Loan Agreement has not been and may not be varied by any oral
agreements or discussions that have or may occur before, contemporaneously with,
or subsequent thereto.


(3)       THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.


Executed on February 15, 2010.
 

Makers:        Payee:              
Pegasi Energy Resources Corporation, 
a Nevada corporation f/n/a      
Maple Mountain Explorations Inc. 
   
Teton, Ltd., a Texas limited partnership
By: Notet Corp., a Texas corporation,
its general partner
                 By:
/s/
      By:
/s/
    Richard Lindermanis, Senior Vice President and CFO       W.L. Sudderth,
Secretary    
 
     
 
 

 

                     
Pegasi Energy Resources Corporation,
a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Nevada corporation f/n/a Maple Mountain Explorations Inc.)
                       By:
/s/
            Richard Lindermanis, Vice President            
 
     
 
 

                     
Pegasi Operating Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 

                     
TR Rodessa, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 

                     
59 Disposal, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 


 
2